            Case 6:19-cv-01958-CL      Document 24        Filed 06/17/20     Page 1 of 1




                             IN THE UNITED STATES DISTRICT COURT

                                 FOR THE DISTRICT OF OREGON

JOSEPH KEITH PITTMANN,

                Plaintiff,                                           Civ. No. 6:19-cv-1958-CL

       v.                                                                              ORDER

OFFICER DANIEL BASARADA, et al.,

            Defendants.
_____________________________

MCSHANE, Judge:

       Magistrate Judge Mark Clarke filed a Findings and Recommendation (#16), and the

matter is now before this court. See 28 U.S.C. § 636(b)(1)(B), Fed. R. Civ. P. 72. Although

neither party filed objections, I reviewed the legal principles de novo. United States v. Bernhardt,

840 F.2d 1441, 1445 (9th Cir. 1998). I find no error and conclude the report is correct. Magistrate

Judge Clarke’s Findings and Recommendation (#16) is adopted. Plaintiff’s claims against Lisa

Donnell, Lane County, the City of Eugene, and the City of Springfield are DISMISSED, with

prejudice.

IT IS SO ORDERED.

       DATED this 17th day of June, 2020.



                                              _______/s/ Michael J. McShane________
                                                      Michael McShane
                                                  United States District Judge

1 – ORDER
